DETAILED ACTION

This office action is in response to a Patent Board Decision filed November 15, 2021 in regards to a 371 application filed January 15, 2015 claiming priority to PCT/KR2013/005927 filed July 4, 2013 and foreign applications KR10-2012-0131947 filed November 20, 2012 and KR10-2012-0080258 filed July 23, 2012.  Claims 1, 5, and 6 have been elected with traverse.  Claims 7, 9-15, and 18 have been withdrawn as non-elected. Claims 2-4, 8, and 16-17 have been cancelled without prejudice.  Claims 1, 5, and 6 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph Barrera, Ph.D. on February 2, 2022.   
The application has been amended for the claims dated February 18, 2020 as follows: 
In regards to claim 7, line 9, change the phrase “… ether, and 5 to …” to - … ether, 0.05 to 5.0 wt% of a gelation agent, and 5 to … - .  
In regards to claim 9, lines 1-2, change the phrase “… of any one of claims 1 and 4-6.” to - … of claim 1. - . 
 Election/Restrictions
Claims 1, 5, and 6 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 7, 9-15, and 18, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I-IV as set forth in the Office action mailed on December 5, 2016 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

        Allowable Subject Matter
Claims 1, 5-7, 9-15, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The present claims are allowable over the closest reference: Cade et al. (US 2007/0254024 A1). 
Cade et al. discloses a film forming composition for a hard capsule comprising: 15-28 wt.% of a water-soluble cellulose ether such as hydroxypropylmethyl cellulose (HPMC), water with gelling agent such carrageenan, gellan gum, xanthan gum, and pectin in the amount from 0.01 to 1 wt.%, less than 3 wt.% of gelling auxiliary agent such as potassium chloride and calcium chloride, and a plasticizer of propylene glycol in the amount of 0 to 20 wt.%.  
Cade et al. do not teach or fairly suggest the claimed aqueous composition for preparing a hard capsule comprising, a cellulose ether solution wherein the cellulose ether solution comprises 10 to 25 wt.% of a water-soluble cellulose ether; 5 to 30 wt.% of an alcohol comprising ethanol, methanol, isopropanol, butanol, or a mixture of two or more of these; 0.05 to 5.0 wt.% of a gelation agent; and water.  Applicant demonstrates in Tables 1-3 of the specification that water, alcohol, and HPMC mixtures which comprise the alcohols of the instant claims facilitates dissolution of the cellulose ether in the composition compared to without the instant alcohols and upon molding provides a greater evaporation rate which decreases gel time (i.e., increases the rate of the gel capsule solidifying) so that a wrinkle-free, smooth capsule is obtained.
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/RONALD GRINSTED/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763